NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                Submitted May 6, 2022*
                                 Decided May 9, 2022

                                        Before

                      DIANE S. SYKES, Chief Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

No. 21-3065

LENNARD COLEMAN,                                    Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Northern District of Indiana,
                                                    South Bend Division.

      v.                                            No. 3:19-CV-21-RLM-MGG

DUJUAN D. LOTT and MARK HUBBARD,                    Robert L. Miller, Jr.,
    Defendants-Appellees.                           Judge.

                                      ORDER

       Lennard Coleman, an Indiana prisoner, appeals a summary judgment for failure
to exhaust administrative remedies on his claims under 42 U.S.C. § 1983 against two
correctional officers. Because the undisputed facts show that Coleman did not exhaust
the prison’s administrative remedies in the time and manner required of him, see 42
U.S.C. § 1997e(a), we affirm.

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-3065                                                                       Page 2



        According to Coleman’s complaint, in August 2017 while incarcerated at the
Indiana State Prison, an inmate stabbed him. Two correctional officers, Officer Mark
Hubbard and Sergeant Dujan Lott, were on the floor at the time, but they allegedly
waited a half hour before taking Coleman to the prison’s medical department. At that
point, an ambulance drove Coleman to a local emergency room, where he received
49 stitches. The following day Coleman returned to the prison’s infirmary, and he
remained there for two and a half months.

       Nearly a year later, in July 2018, Coleman filed a grievance about Lott and
Hubbard’s delay in seeking treatment for him after the stabbing. At that time, he was
housed at the Miami Correctional Facility in Bunker Hill, Indiana. A grievance specialist
denied Coleman’s grievance for untimeliness, explaining that the Indiana Department
of Corrections requires inmates to file a formal grievance within 20 days of the relevant
incident (after first submitting an informal grievance within 5 days), or to show good
cause for the delay. Coleman did not explain his belatedness, and the grievance
examiner wrote that Coleman had failed to show good reason for his year-long delay.

       Coleman next sued Hubbard and Lott under 42 U.S.C § 1983, alleging that they
deliberately ignored his medical needs in violation of the Eighth Amendment by failing
to summon medical help for 30 minutes after he was stabbed. Hubbard and Lott moved
for summary judgment, arguing that Coleman had failed to exhaust his administrative
remedies as required by the Prison Litigation Reform Act. See 42 U.S.C. § 1997e(a).
Coleman responded that the prison’s grievance process was unavailable to him because
his recovery in the infirmary and stab wounds in his hand “made him unable to follow
the grievance procedure.”

       The district judge entered a summary judgment against Coleman, ruling that he
had not exhausted his available administrative remedies. Coleman’s hospital stay was
only one night, the judge reasoned, and Coleman could have sought help in filling out a
grievance later. Coleman moved for reconsideration under Rule 59(e) of the Federal
Rules of Civil Procedure, raising two contentions. He argued first that the grievance
process was unavailable to him for the two and a half months he was in the prison’s
infirmary; second, he could not have received assistance from prison staff while in the
infirmary because he was isolated there. The judge denied the motion, explaining that
Coleman could have raised these contentions in his summary-judgment response.
No. 21-3065                                                                        Page 3

        On appeal Coleman contests the summary judgment, but we agree with the
district judge that, based on the undisputed facts, Coleman did not exhaust his
administrative remedies. Exhaustion of “available” administrative remedies must
precede an inmate’s lawsuit. See 42 U.S.C. § 1997e(a). To exhaust, an inmate “must
follow the rules governing filing and prosecution of a claim.” Pozo v. McCaughtry,
286 F.3d 1022, 1025 (7th Cir. 2002); see Woodford v. Ngo, 548 U.S. 81, 88, 93 (2006). The
prison’s rules require that inmates like Coleman submit their grievances within 20 days
after the relevant incident, following an attempt to resolve the issue informally, unless
good cause excuses a delay. See IDOC Manual of Policies and Procedures No. 00-02-301
at 13–16. See Jones v. Bock, 549 U.S. 199, 218 (2007). It is undisputed that Coleman filed
his grievance almost a year after the incident.

       Coleman responds that administrative remedies were unavailable to him. He
repeats that, for two and a half months while isolated in the infirmary with an injured
hand, he could not complete the forms either by himself or with the help of prison staff.
But this argument is unavailing. Even if he could not have filed a grievance while in the
infirmary—either because of his hand or lack of staff assistance—he does not explain
why he delayed another nine more months after his release from the infirmary before
he filed his grievance. “[W]hen the plaintiff sued, and the defendants moved for
summary judgment, it behooved him to present evidence to support his contention that
he had indeed exhausted his available administrative remedies by filing a grievance as
soon as it was reasonably possible for him to do so.” Hurst v. Hantke, 634 F.3d 409, 412
(7th Cir. 2011). Coleman has furnished no evidence, let alone an explanation,
supporting the good cause for his nine-month delay or the unavailability of remedies
after his release from the infirmary. Therefore, the summary judgment for failure to
exhaust on time was proper. See id.

                                                                              AFFIRMED